
	

113 HR 1945 IH: Fostering Resilience to Terrorism Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1945
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Thompson of
			 Mississippi (for himself and Ms. Jackson
			 Lee) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend the Terrorism Risk Insurance Program of the
		  Department of the Treasury for 10 years, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Resilience to Terrorism Act
			 of 2013.
		2.Certification of
			 acts of terrorismSection
			 102(1) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is
			 amended—
			(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking Secretary, in
			 concurrence with and inserting the following: Secretary of
			 Homeland Security, in concurrence with the Secretary of the
			 Treasury,;
			(2)in subparagraph
			 (B), in the matter preceding clause (i), by striking Secretary
			 and inserting Secretary of Homeland Security; and
			(3)in subparagraph (D), by striking
			 Secretary and inserting Secretary of Homeland
			 Security.
			3.10-year extension
			 of Terrorism Risk Insurance Program
			(a)Program
			 yearsSubparagraph (G) of
			 section 102(11) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701
			 note) is amended by striking 2014 and inserting
			 2024.
			(b)Timing of
			 mandatory recoupmentSubclause (III) of section 103(e)(7)(E)(i)
			 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by
			 striking 2017 and inserting 2024.
			(c)Termination
			 dateSubsection (a) of
			 section 108 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note)
			 is amended by striking 2014 and inserting
			 2024.
			(d)Ongoing reports
			 regarding market conditions for terrorism risk insuranceParagraph (2) of section 108(e) of the
			 Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by
			 striking and 2013 and inserting 2013, 2017, 2020, and
			 2023.
			4.Homeland security
			 enhancements
			(a)Provision of
			 information to insuredsSection 103 of the Terrorism Risk Insurance
			 Act of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the following
			 new subsection:
				
					(j)Provision of
				homeland security information and best practices to insuredsThe Secretary of Homeland Security shall
				provide to insureds under the Program, through the Secretary of the
				Treasury—
						(1)timely homeland
				security information, including terrorism risk information, at the appropriate
				classification level; and
						(2)information on
				best practices to foster resilience to an act of
				terrorism.
						.
			(b)Research on
			 program participation and best practicesThe Secretary of Homeland Security shall
			 conduct research to determine the extent to which insureds participating in the
			 Terrorism Risk Insurance Program under title I of the Terrorism Risk Insurance
			 Act of 2002 (15 U.S.C. 6701 note)—in particular, insureds in critical
			 infrastructure sectors as identified by such Secretary—incorporate information
			 provided under section 103(j)(2) of such Act into business operations. Not
			 later than the expiration of the 12-month period that begins upon the Secretary
			 of Homeland Security commencing the provision of information pursuant to such
			 section 103(j)(2), such Secretary shall submit a report regarding the findings
			 of the research conducted under this subsection to the Committees on Homeland
			 Security and Financial Services of the House of Representatives and the
			 Committees on Homeland Security and Governmental Affairs and Banking, Housing,
			 and Urban Affairs of the Senate.
			
